Exhibit 10.20

 

Lone Moose Adventures, Inc.

1438 East 8850 South

Sandy, Utah 84093

 

Attention:

 

Christopher B. Glover, President

 

 

 

Re:

 

Agreement of David C. Merrell (“Merrell”) to Provide Indemnification (the
“Agreement”) respecting the Agreement and Plan or Reorganization (the
“Reorganization”) (the “Reorganization Agreement”) between Southwest Casino and
Hotel Corp., a Minnesota corporation (“Southwest”), Lone Moose Adventures, Inc.,
a Nevada corporation (“Lone Moose”), and a to be formed Minnesota wholly-owned
subsidiary of Lone Moose (“Subsidiary”)

 

Dear Mr. Glover:

 

In consideration of the Merrell execution and delivery the Reorganization
Agreement between these parties and Merrell as one of the Principal Shareholders
(as defined in the Reorganization Agreement), the parties hereto do hereby agree
as follows:

 

Execution and Delivery of Reorganization Agreement.  Merrell has agreed to
execute and deliver the Reorganization Agreement as one of the Lone Moose
Principal Shareholders, as required by Southwest as a condition to the
Reorganization, with the understanding that Merrell will be compensated for this
service.  Lone Moose acknowledges that all services required to have been
provided to Lone Moose by Merrell under this Agreement, on his execution and
delivery of the Reorganization Agreement, will have been provided by Merrell,
without qualification.

 

Compensation.  Lone Moose agrees, subject to the Closing of the Reorganization
only, to pay Merrell in full for his services hereunder $7,500, and Merrell
agrees to accept as full consideration of his services hereunder $7,500, to be
paid in full by the issuance of 20,088 pre-dividend shares of common stock of
Lone Moose that are “restricted securities” as defined in Rule 144 of the
Securities and Exchange Commission or approximately 150,000 post-dividend shares
of common stock of Lone Moose that are “restricted securities,” following the
planned 7.4672 dividend declared by Lone Moose on July 2, 2004, that is to take
effect on July 13, 2004 (the “Compensation Shares”).  The only conditions to the
issuance of these shares to Merrell as fully paid shares by Lone Moose shall be
the execution and delivery of the Reorganization Agreement by Merrell and the
Closing of the Reorganization.

 

--------------------------------------------------------------------------------


 

Piggyback Registration Rights.  Merrell shall have Piggyback Registration Rights
(as defined in the Registration Rights Agreement attached hereto as Exhibit A
and incorporated herein by reference) with respect to the Compensation Shares,
at no cost to it or its successors or assigns.

 

Lock-Up/Leak-Out Agreement.  The resale of the Compensation Shares shall be
subject to the terms and provisions of the Lock-Up/Leak-Out Agreement that is
attached hereto as Exhibit B, and Merrell shall execute and deliver the
Lock-Up/Leak-Out Agreement as a condition to receipt of the Compensation Shares.

 

Covenant as to Transferees.  As a condition to any intended sale, transfer or
assignment of the Compensation Shares, Merrell covenants and agrees to require
any and every subsequent intended transferee of the Compensation Shares to
execute both a subscription agreement or similar agreement that includes,
without limitation, representations as to such intended transferee’s investment
intent and that the transferee meets the definition of “accredited investor” as
defined in Regulation D of the Securities and Exchange Commission.  Merrell
acknowledges and agrees that satisfying such requirements is important to
maintain the availability of exemptions from applicable securities laws and as
such is a fundamental condition and covenant of Merrell.

 

“Accredited Investor” and Access to Information.  Merrell represents and
warrants that he is an “accredited investor” as that term is defined in
Regulation D of the Securities and Exchange Commission, and that prior to the
execution and delivery of this Agreement, that he had access to all reports
and/or registration statements filed with the Securities and Exchange Commission
by Lone Moose during the past 12 months and earlier.

 

Further Assurances.  In case at any time after the execution and delivery of
this Agreement any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the parties will take such further action
(including the execution and delivery of such further instruments and documents)
as the other party reasonably may request, all the sole cost and expense of the
requesting party.

 

Notices.  All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:

 

If to Lone Moose:

 

Lone Moose Adventures, Inc.

 

 

1438 East 8850 South

 

 

Sandy, Utah 84093

 

 

Facsimile No.: 801-942-7753

 

2

--------------------------------------------------------------------------------


 

with copies to:

 

Leonard W. Burningham, Esq.

 

 

455 East 500 South #205

 

 

Salt Lake City, Utah 84111

 

 

Facsimile No.: 801-355-7126

 

 

 

If to Merrell:

 

David C. Merrell

 

 

Salt Lake City, Utah 84117

 

 

9005 Cobble Canyon Lane

 

 

Sandy, Utah 84093

 

 

Facsimile No.: 801-453-1111

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon proof of receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section).  Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.

 

Entire Agreement.  This Agreement (and all exhibits and schedules attached
hereto, all other documents delivered in connection herewith) supersede all
prior discussions and agreements among the parties with respect to the subject
matter hereof and contains the sole and entire agreement among the parties
hereto with respect thereto.

 

Waiver.  Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.  All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

 

No Third Party Beneficiary.  The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third party beneficiary rights upon any other person.

 

No Assignment; Binding Effect.   Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any party hereto without the prior
written consent of the other party hereto, which consent shall not be
unreasonably withheld.  This Agreement is binding upon, inures to the benefit of
and is enforceable by the parties hereto and their respective

 

3

--------------------------------------------------------------------------------


 

successors and assigns.

 

Severability.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable, (ii)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and mutually acceptable to
the parties herein.

 

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah applicable to contracts executed and
performed in such State, without giving effect to conflicts of laws principles.

 

Consent to Jurisdiction and Forum Selection.  The parties irrevocably agree that
any legal action or proceeding with respect to this Agreement or for the
recognition and enforcement of any judgment in respect hereof brought by the
other party hereto or its successors or assigns will be brought and determined
in either the Utah courts or the United States District Courts for Utah, and
each party hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts.  Each of
the parties irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
lawfully serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(c) to the fullest extent permitted by applicable law, that (i) the suit, action
or proceeding in any such court is brought in an inconvenient forum, (ii) the
venue of such suit, action, or proceeding is improper and (iii) this Agreement,
or the subject matter hereof, may not be enforced in or by such courts and (d)
any right to trial by jury.  Upon the Closing of the Reorganization, all
references to “Utah” with respect to federal and state courts shall
automatically and without further action be changed to “Minnesota.”

 

Construction.  No provision of this Agreement shall be construed in favor of or
against any party on the ground that such party or its counsel drafted the
provision. Any remedies provided for herein are not exclusive of any other
lawful remedies which may be available to either party.  This Agreement shall at
all times be construed so as to carry out the purposes stated herein.

 

4

--------------------------------------------------------------------------------


 

Counterparts.  This Agreement may be executed in any number of counterparts and
by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

Attorney’s Fees.  In the event any action is brought for enforcement or
interpretation of this Agreement, the prevailing party shall be entitled to
recover reasonable attorney’s fees and costs incurred in said action.

 

 

Very truly yours,

 

 

 

 

Dated:

  7/16/04

 

/s/ David C. Merrell

 

 

David C. Merrell

 

 

Lone Moose Adventures, Inc.

 

 

 

 

 

Accepted this 29th day of

 

June, 2004.

 

 

 

 

 

By

  /s/ Chistopher B. Glover

 

 

 

Christopher B. Glover, President

 

 

 

5

--------------------------------------------------------------------------------